                                          Case 4:20-cv-01527-KAW Document 7-1 Filed 03/06/20 Page 1 of 1




                                   1                                      UNITED STATES DISTRICT COURT

                                   2                                     NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4     MARK MAHON,                                         Case No.: 20-cv-01527-KAW
                                                           Plaintiffs,
                                   5
                                                                                             CERTIFICATE OF SERVICE
                                                   v.
                                   6

                                   7     ENTERTAINMENT ONE US LP, et al.,
                                                           Defendants.
                                   8

                                   9

                                  10   I, the undersigned, hereby certify that:

                                  11       (1)      I am an employee in the Office of the Clerk, U.S. District Court, Northern District of
                                                    California; and
                                  12
Northern District of California
 United States District Court




                                  13       (2)      On 3/6/2020, I SERVED a true and correct copy(ies) of the attached, by placing said
                                                    copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  14                depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an
                                                    interoffice delivery receptacle located in the Clerk’s office.
                                  15

                                  16
                                        Mark Mahon
                                  17    Mariners Rest
                                        Mariners View Avenue
                                  18    Passage West, Cork, IRELAND
                                  19

                                  20
                                       Dated: 3/6/2020
                                  21

                                  22                                                      Susan Y. Soong
                                                                                          Clerk, United States District Court
                                  23

                                  24                                                      By:________________________
                                  25                                                      Doug Merry, Deputy Clerk to
                                                                                          the Honorable Kandis A. Westmore
                                  26

                                  27

                                  28
                                       Service_Certificate _CRD
                                       rev. August 2018
